Case: 1:18-cv-00259-SNLJ Doc. #: 137 Filed: 08/20/21 Page: 1 of 2 PageID #: 1949




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

GEORGE F. ALDRIDGE, JR.,                      )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 1:18-cv-00259-SNLJ
                                              )
NINA HILL,                                    )
                                              )
              Defendant.                      )

                             MEMORANDUM AND ORDER

       Plaintiff, a prisoner in the Missouri Department of Corrections (“MDOC”), filed

this lawsuit under 42 U.S.C. § 1983 alleging violations of his constitutional rights

pertaining to medical care he received from defendant Hill.

       Currently before the Court is plaintiff’s “motion for emergency injunction: motion

for extension of time to rebut Doc. 129, 130, and 131; motion for copies of documents

129, 130, and 131, and 132.”

       Plaintiff states that the staff where he is incarcerated, South Central Correctional

Center (“SCCC”) removed all of his legal materials and never returned it. He states he

cannot rebut documents 129, 130, 131, and 132 without his legal materials and asks for

an order commanded the Warden to return his legal materials and an extension of time in

which to respond to the four documents.

       First, documents 129-132 are defendant’s responses to plaintiff’s motions for

contempt [#124], in camera review [#125], and motion to compel [#128]. Those motions

were ruled upon and denied by this Court’s order dated August 17, 2021 [#135].

                                              1
Case: 1:18-cv-00259-SNLJ Doc. #: 137 Filed: 08/20/21 Page: 2 of 2 PageID #: 1950




Critically, the motions were frivolous and repetitive of the documents plaintiff has been

repeatedly filing in this lawsuit. There is no need for plaintiff to file reply memoranda.

       Second, the warden of SCCC is not a party before the Court. To the extent

plaintiff seeks an order commanding the warden or any other correctional employee to do

anything, plaintiff must file a separate lawsuit and exhaust his administrative remedies

appropriately. It does not appear plaintiff has filed any Informal Resolution Requests or

otherwise attempted to allow the institution to remedy plaintiff’s problems.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for emergency injunction and

extension [#136] is DENIED.

       So ordered this 20th day of August, 2021.



                                         STEPHEN N. LIMBAUGH, JR.
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                             2
